                  Case 1:20-cr-00131-DAD-BAM Document 3 Filed 10/15/20 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                        v.                                CR NO: 1:20-cr-00131-DAD-BAM

ANTONIO GOMEZ-BARRERA

                               Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      GOMEZ-Barerra, Antonio
 Detained at            Tulare County Jail – Bob Wiley Detention Facility
 Detainee is:           a.)     ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: 8 USC 1326(a) & (b)(2)
                   or   b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)      ☒ return to the custody of detaining facility upon termination of proceedings
                   or   b.)      ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                        Appearance is necessary FORTHWITH in the Eastern District of California.

                        Signature:                               /s/ Laura D. Withers
                        Printed Name & Phone No:                 Laura D. Withers     559-967-5480
                        Attorney of Record for:                  United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐Ad Testificandum
         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee FORTHWITH and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:           Oct 14, 2020
                                                             Honorable Stanley A. Boone
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if              GOMEZ, Antonio Jetzmie                                           ☒Male      ☐Female
 Booking or CDC #:       1300039068 (Jacket #)                                            DOB:       10/08/1995
 Facility Address:       36712 Rd 112, Visalia, CA 93291                                  Race:      W/H
 Facility Phone:         559-735-1700                                                     FBI#:      59294JD5
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
